                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

TIMOTHY BRIAN FLESSNER,

                       Plaintiff,                      Case No. 1:19-cv-1035

v.                                                     Honorable Paul L. Maloney

PEOPLE OF THE STATE OF MICHIGAN et
al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim.
                                             Discussion

I.     Factual allegations

               At the time that Plaintiff filed the complaint in this case, he was incarcerated with

the Michigan Department of Corrections (MDOC). Plaintiff is currently a parolee and resides in

Cadillac, Michigan. Plaintiff sues the People of the State of Michigan and the 19th Judicial Circuit

Court in Manistee County, Michigan.

               Plaintiff alleges that his due process rights were denied in the 19th Circuit Court in

Manistee, Michigan, over the course of his criminal trial. Plaintiff attaches numerous exhibits to

his complaint, all of which relate to his state criminal case. Plaintiff does not specify the nature of

relief being sought in this case.

II.    Failure to state a claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

                                                  2
to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Section 1983

                Plaintiff specifically states that he is not bringing this action pursuant to 42 U.S.C.

§ 1983, but is merely asserting claims under the Fourteenth Amendment of the United States

Constitution. However, because the Fourteenth Amendment does not provide a private cause of

action, § 1983 is the channel through which Plaintiff may argue the violation of a constitutional

right in federal court. Mitchum v. Foster, 407 U.S. 225, 242 (1972); see also Albright v. Oliver,

510 U.S. 266, 271 (1994). Therefore, the Court will analyze Plaintiff’s due process and equal

protection claims as claims asserted under § 1983.

IV.       Eleventh Amendment immunity

                Plaintiff names the People of the State of Michigan as a Defendant in this case. The

Court construes such a claim as one against the State of Michigan itself. McLittle v. O’Brien, 974

F. Supp. 635, 637 (E.D. Mich. 1997), aff’d, 172 F.3d 49 (6th Cir. 1998). Regardless of the form

                                                   3
of relief requested, the states and their departments are immune under the Eleventh Amendment

from suit in the federal courts, unless the state has waived immunity or Congress has expressly

abrogated Eleventh Amendment immunity by statute. See Pennhurst State Sch. & Hosp. v.

Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782 (1978); O’Hara v.

Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly abrogated Eleventh

Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979), and the State of

Michigan has not consented to civil rights suits in federal court. Abick v. Michigan, 803 F.2d 874,

877 (6th Cir. 1986). In addition, the State of Michigan is not a “person” who may be sued under

§ 1983 for money damages. See Lapides v. Bd. of Regents, 535 U.S. 613, 617 (2002) (citing Will

v. Mich. Dep’t of State Police, 491 U.S. 58, 66 (1989)); Harrison, 722 F.3d at 771. Therefore, the

Court dismisses Plaintiff’s claims against the People of the State of Michigan.

               In addition, Plaintiff sues the 19th Judicial Circuit Court. The circuit courts of the

State of Michigan are clearly arms of the state and, thus, immune from suit. See, e.g., Nicklay v.

Eaton Cty. Circuit Court, No. 1:08-cv-211, 2008 WL 2139613, at *5 (W.D. Mich. May 20, 2008).

Under the Michigan Constitution, the judiciary is a separate and independent branch of state

government. See Judicial Attorneys Ass’n v. State of Michigan, 586 N.W.2d 894, 897-98 (Mich.

1998). Each state court is part of the “one court of justice” established by the Michigan

Constitution. Mich. Const. art. VI, § 1 (“The judicial power of the state is vested exclusively in

one court of justice which shall be divided into one supreme court, one court of appeals, one trial

court of general jurisdiction known as the circuit court, one probate court, and courts of limited

jurisdiction that the legislature may establish by a two-thirds vote of the members elected to and

serving in each house”); see Smith v. Oakland Cty. Circuit Court, 344 F. Supp. 2d 1030, 1055

(E.D. Mich. 2004). The circuit courts are part of the state government, not the county or the city.



                                                 4
Judges of the 74th Judicial Dist. v. Bay Cty., 190 N.W.2d 219, 224 (Mich. 1971). The Sixth Circuit

squarely has held that suits against Michigan courts are barred by Eleventh Amendment sovereign

immunity. See Abick, 803 F.2d at 877. The Sixth Circuit decision is but one of numerous federal

court holdings recognizing Eleventh Amendment immunity in suits brought against the state

courts. See Harmon v. Hamilton Cty. Court of Common Pleas, 83 F. App’x 766, 768 (6th Cir.

2003); Metz v. Supreme Court of Ohio, 46 F. App’x 228, 236-37 (6th Cir. 2002); Mumford v.

Basinski, 105 F.3d 264, 268-70 (6th Cir. 1997); see also Brooks-McCollum v. Delaware, 213 F.

App’x 92, 94 (3d Cir. 2007); Zabriski v. Court Admin., 172 F. App’x 906, 908 (11th Cir. 2006);

Wilson v. Puma Cty. Superior Court, 103 F. App’x 285, 286 (9th Cir. 2004); Harris v. Champion,

51 F.3d 901, 905-06 (10th Cir.1995). Furthermore, civil rights actions under 42 U.S.C. § 1983

may only be brought against a “person,” and courts are clearly not persons within the meaning of

the statute. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). The 19th Circuit Court

must therefore be dismissed on grounds of Eleventh Amendment immunity.

V.     18 U.S.C. §§ 1001 and 1346

               Plaintiff states that he is asserting a claim under 18 U.S.C. § 1001 and 1346.

However, criminal statutes generally do not create private causes of action, see Cent. Bank of

Denver, N.A. v. First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994), and neither 18

U.S.C. § 1001 or § 1346 provide such a cause of action. Shoemake v. Mansfield City Sch. Dist.

Bd. of Educ., 61 F. Supp. 3d 704, 711 (N.D. Ohio 2014); Young v. Overly, No. 17-6242, 2018 WL

5311408, at *2 (6th Cir. July 2, 2018), cert. denied, 139 S. Ct. 1178, 203 L. Ed. 2d 200 (2019).

VI.    5 U.S.C. § 552

               Plaintiff states that he is asserting a claim under the Freedom of Information Act

(FOIA) 5 U.S.C. § 552. The Court notes that the Freedom of Information Act creates a private

cause of action for the benefit of persons who have requested certain records from a public agency

                                                 5
and whose request has been denied. United States v. Richardson, 418 U.S. 166, 204 (1974); Fieger

v. Fed. Election Comm’n, 690 F. Supp. 2d 644, 648 (E.D. Mich. 2010). Plaintiff has failed to

allege facts implicating the protections provided by the FOIA. Therefore, this claim is properly

dismissed.

VII.   28 U.S.C. § 1343, 42 U.S.C. § 1985, and 42 U.S.C. § 1986

               Plaintiff contends that he is asserting claims under 28 U.S.C. § 1343, 42 U.S.C.

§ 1985, and 42 U.S.C. § 1986. The Court notes that 28 U.S.C. § 1343 provides that federal district

courts shall have original jurisdiction over cases to recover damages for any act done in furtherance

of a conspiracy covered by 42 U.S.C. § 1985. Therefore, the Court must first determine whether

Plaintiff has stated a claim under 42 U.S.C. § 1985.

               Plaintiff’s 42 U.S.C. § 1985 claim appears to focus on § 1985(2), specifically that

Defendants conspired to interfere with due process in state courts with the intent to deprive

Plaintiff of his equal protection rights. A conspiracy claim under § 1985 requires proving these

elements:

       (1) a conspiracy involving two or more persons

       (2) for the purpose of depriving, directly or indirectly, a person or class of persons
       of the equal protection of the laws and

       (3) an act in furtherance of the conspiracy

       (4) which causes injury to a person or property, or deprivation of any right or
       privilege of a citizen of the United States.

See Johnson v. Hills & Dales Gen. Hosp., 40 F.3d 837, 839 (6th Cir. 1994).

               As noted above, Plaintiff’s complaint consists solely of conclusory allegations.

Plaintiff fails to allege any specific facts from which one could find the existence of a conspiracy.

A claim of conspiracy cannot be based on conclusory statements. More than mere speculation and



                                                 6
conjecture is required. See Moore v. City of Paducah, 890 F.2d 831, 834 (6th Cir. 1989).

Therefore, Plaintiff’s 42 U.S.C. § 1985 claim is properly dismissed.

                Plaintiff’s claim under § 1986 fails for the same reason as his § 1985 claim. Section

1986 provides as follows:

       Every person who, having knowledge that any of the wrongs conspired to be done,
       and mentioned in section 1985 of this title, are about to be committed, and having
       power to prevent or aid in preventing the commission of the same, neglects or
       refuses to do so, if such wrongful act be committed, shall be liable to the party
       injured . . . for all damages caused by such wrongful act, which such person with
       reasonable diligence could have prevented . . . .

42 U.S.C. § 1986. The cause of action under § 1986, by its terms, is premised on the violation of

§ 1985. Because Plaintiff fails to state a claim under § 1985, his claim under § 1986 fails as well.

Bartell v. Lohiser, 215 F.3d 550, 560 (6th Cir. 2000) (explaining that § 1986 is derivative and

conditioned on establishing a § 1985 violation); Browder v. Tipton, 630 F.2d 1149, 1154 (6th Cir.

1980) (same).

VIII. State law claims

                Plaintiff also asserts multiple state law claims. Claims under § 1983 can only be

brought for “deprivation of rights secured by the constitution and laws of the United States.” Lugar

v. Edmondson Oil Co., 457 U.S. 922, 924 (1982). Section 1983 does not provide redress for a

violation of a state law. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995); Sweeton v. Brown,

27 F.3d 1162, 1166 (6th Cir. 1994). Plaintiff’s assertion that Defendants violated state law

therefore fails to state a claim under § 1983. Moreover, to the extent that Plaintiff seeks to invoke

this Court’s supplemental jurisdiction over a state-law claim, the Court declines to exercise

jurisdiction. In determining whether to retain supplemental jurisdiction, “[a] district court should

consider the interests of judicial economy and the avoidance of multiplicity of litigation and

balance those interests against needlessly deciding state law issues.” Landefeld v. Marion Gen.


                                                  7
Hosp., Inc., 994 F.2d 1178, 1182 (6th Cir. 1993). Ordinarily, where a district court has exercised

jurisdiction over a state-law claim solely by virtue of supplemental jurisdiction and the federal

claims are dismissed prior to trial, the court will dismiss the remaining state-law claims. Id.

Dismissal, however, remains “purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc., 556

U.S. 635, 639 (2009) (citing 28 U.S.C. § 1367(c)); Orton v. Johnny’s Lunch Franchise, LLC, 668

F.3d 843, 850 (6th Cir. 2012). Here, the balance of the relevant considerations weighs against the

continued exercise of supplemental jurisdiction. Accordingly, Plaintiff’s state-law claim will be

dismissed without prejudice.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s federal claims will be dismissed for failure to state a claim, under

28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Plaintiff’s state law claims will

be dismissed without prejudice. The Court must next decide whether an appeal of this action

would be in good faith within the meaning of 28 U.S.C. § 1915(a)(3).                See McGore v.

Wrigglesworth, 114 F.3d 601, 611 (6th Cir. 1997). For the same reasons that the Court dismisses

the action, the Court discerns no good-faith basis for an appeal.

                Should Plaintiff appeal this decision, the Court will assess the $505.00 appellate

filing fee pursuant to § 1915(b)(1), see McGore, 114 F.3d at 610-11, unless Plaintiff is barred from

proceeding in forma pauperis, e.g., by the “three-strikes” rule of § 1915(g). If he is barred, he will

be required to pay the $505.00 appellate filing fee in one lump sum.

               This is a dismissal as described by 28 U.S.C. § 1915(g).




                                                  8
             A judgment consistent with this opinion will be entered.



Dated:   February 14, 2020                        /s/ Paul L. Maloney
                                                  Paul L. Maloney
                                                  United States District Judge




                                              9
